Citation Nr: 1211924	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  04-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for degenerative condition of the bilateral toes to include degenerative joint disease and residuals of bilateral bunionectomy / bunionoplasty.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2003 and August 2005 Regional Office (RO) in Waco, Texas rating decisions.

The Veteran's claims were remanded for additional development in March 2008 and April 2010.  The requested development having been completed, the claims have been returned to the Board for adjudication.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a right ankle disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a left ankle disability that is etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the Veteran has a bilateral toe disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  

2.  A left ankle disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  A bilateral toe disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

With respect to the Veteran's claims, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters sent to the Veteran in March 2003, April 2005, July 2005, August 2007, April 2008, and April 2010 satisfied VA's duty to notify.  He was informed of the evidence necessary to substantiate the claims and of his and VA's respective duties in obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service treatment records, VA treatment records, records from the Social Security Administration (SSA), and private treatment records are associated with the claims file.  The Veteran has not identified any outstanding relevant treatment records.  

VA provided relevant medical examinations in May 2003 and October 2009, and, pursuant to the Board's April 2010 Remand, VA afforded the Veteran another medical examination in May 2010.  The case turns on whether the Veteran's claimed disabilities are due to service, either on a direct basis or secondary to his service connected pes planus.  The May 2010 examination report documents that the examiner took into consideration the relevant medical history, including past examinations.  The examiner provided an adequately detailed description of the Veteran's claimed disabilities and the examiner provided a probative medical opinion supported by an adequate rationale.  

It is noted that the examiner's rationale for his opinion that the Veteran's pes planus did not cause or aggravate the Veteran's ankle disabilities is very similar to the rationale provided in the October 2009 examination report that the Board found lacking.  In the May 2010 examination report, the examiner made it clear that there is simply nothing else that can be said other than the current literature does not demonstrate a relationship between pes planus and ankle conditions such as the Veteran's.  Indeed, logic dictates that proof of a negative is limited.  The Board is  satisfied that the examiner has fully considered the questions posed in the Board's Remand and has provided an adequate explanation under these circumstances.  The Board therefore finds that the May 2010 examination was adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).

Based on the May 2010 VA examination report, the provision of VCAA notice, the association of private treatment records, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its March 2008 and April 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease, to include arthritis, becomes manifest to a degree of 10 percent within one year of the Veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, the Veteran was not diagnosed with arthritis of the ankles or toes within one year of service, if at all.  As such, service connection on a presumptive basis is not warranted.  

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310 (2006).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended, effective as of October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason and as the Veteran's claims were pending before the regulatory change was made, the Board will consider the Veteran's claims under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran claims that he has a current right ankle disability that preexisted service and was aggravated by service and/or his service-connected pes planus disability and current left ankle and bilateral toe disabilities that were caused or aggravated by service or his service-connected pes planus disability.  

For the purposes of 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

The Veteran's August 1965 Report of Medical History at induction included a notation from the examining physician that the Veteran reported fracturing his right ankle at age 12.  In that regard, the Veteran is competent to provide a diagnosis of a simple condition, such as a broken leg or, in this case, a broken ankle.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); cf. Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111).  

On that same Report of Medical History, however, the Veteran indicated that his current health was "Good" and denied lameness, foot trouble, bone or joint deformity, and arthritis.  In addition, the examiner found that there were no current sequelae.  The Veteran did not report ongoing right ankle problems at that time.  A contemporaneous examination of the Veteran indicated normal feet and lower extremities.  Based on the contemporaneous statements of the Veteran and physical examination, the evidence of record establishes that at the time of induction into service the Veteran's fractured right ankle had fully healed and there were no current residuals.  While the Board acknowledges the Veteran's current assertions that he had ongoing ankle pain both prior to and during service, as will be discussed in greater detail below the Board finds these representations not credible in light of the contemporaneous and subsequent lay and medical evidence of record.  

Here, there is no noting of a preexisting ankle defects, infirmities, or disorders at the time the Veteran entered service.  What is noted, and that on a medical history report, not a medical examination report, is that the Veteran had a fracture of his right ankle when he was twelve years old, more than seven years prior to when he entered active service.  The noting in a medical history report of a fracture seven years earlier is the noting of an old injury; it is not the noting of a defect, infirmity, or disorder existing at the time of examination, acceptance, and enrollment into active service.  

Nor is there any mention of symptoms involving or findings of a right ankle defect, infirmity, or disorder during service.  He reported bilateral arch pains, not right ankle symptoms.  On a July 1967 report of medical history, for the purpose of separation from active duty, the Veteran reported that he did not then have nor had ever had lameness, bone, joint or other deformity, or arthritis or rheumatism.  This report does not include mention of his childhood right ankle fracture.  The associated report of medical examination also contains no indication that he ever had a right ankle fracture.  In October 1967 immediately prior to his separation from service, the Veteran indicated that there had been no change in his medical condition since the July 1967 examination.

Given the entrance reports from 1965, the treatment records during service, and the separation reports from July and October 1967, the Board concludes that there is no clear and unmistakable evidence demonstrating that the Veteran had a right ankle injury or disease existing before acceptance and enrollment.  All the evidence demonstrates that any ankle fracture incurred when he was twelve years old had healed without residuals.  As such, the is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111 (West 2002).  

Because, the Veteran had no preexisting right ankle disease or injury, service aggravation of a right ankle injury is not warranted.  

The Board finds the service treatment records are evidence against a finding that he had a right ankle, left ankle, or bilateral toe disorder with onset during active service.  Service treatment records document no symptoms or finding of injury or disease of either ankle or any of his toes.  These records do include multiple complaints of foot problems, attributed to pes planus.  The Board finds it highly significant that during these treatment visits there is no indication that the Veteran reported toe or ankle problems.  As already noted the reports created at or near the time that the Veteran was separated from active service show that he had no ankle or toe symptoms or abnormalities.  Given that the Veteran sought treatment for pes planus and reported pain of his arches, if he had any symptoms involving his toes or ankles during service it follows that he would have reported those symptoms also.  That he did not, in the context of what was reported, tends to show that he had no such symptoms during service.  

In December 1981, fourteen years after separation from active service, the Veteran underwent a bilateral bunionectomy, bilateral hammertoe arthroplasty of the 5th digit, and bilateral resection of the lateral base of the proximal phalanx.  In January 1982, the Veteran reported stiffness in the right ankle, but no other discomfort.  There is no mention in these records of symptoms of long duration.  These records are not evidence that the conditions had onset during service or were caused by service.  

In September 1990, the Veteran brought claims for entitlement to service connection for hearing loss and fallen arches.  He indicated that his arch condition began in March 1966.  That he filed claims for these conditions and specified that the arch condition began in 1966 tends to show that the Veteran was aware of the potential availability of VA compensation benefits and had considered symptoms present during his active service.  If he had a disability of either ankle at that time or had reason to believe that his bilateral toe disorder that had been treated in 1981 were due to his active service or had onset during his active service it follows that he would have asserted entitlement to compensation benefits for such conditions at that time.  That he did not tends to show that he did not have reason to believe that any of the disabilities that are the subject of this appeal were present during service or were the result of his active service.  

In October 1997, the Veteran reported incurring frostbite in the feet and hands in service, with residual numbness, spasms, and aching pain in the feet.  A June 1999 orthopedic evaluation noted chief complaints of frostbite to the feet and extremity numbness, especially in the left foot.  On examination, there was no clinical evidence of previous frostbite to either foot.  The examiner concluded that there was no limitation to work-related functioning.

An August 1999 SSA determination awarded supplemental security income (SSI) benefits based primarily on a mental disorder, while noting additional physical problems.  Records associated with that determination do not provide probative evidence that the conditions of the Veteran's ankles or toes that are on appeal had onset during his active service or are related to his active service or pes planus.  

In June 2001, the Veteran sought treatment at VA for foot pain that had been increasing over the past several years.  He stated that since surgery on his feet, which he incorrectly identified as taking place in December 1980 rather than December 1981, he had not received any treatment for foot problems, but noted that he had used pain medication for his foot problems in the past with limited success.  X-rays of the feet were normal.  This is not evidence probative of a finding that the disabilities on appeal are due to service or service-connected pes planus.  

In July 2001, the Veteran brought a claim for entitlement to service connection for residuals of bilateral frostbite to the lower legs.  Again, the Veteran did not specifically note problems with or disability of the bilateral ankles or toes.  

In support of his claim, the Veteran submitted a January 2002 letter from his treating podiatrist that noted ongoing treatment for recurrent fungal infection and severe pes valgo planus with painful bunion deformities.  The letter attributed the Veteran's chronic and recurrent fungal infection, severe pes valgo planus, and plantar fasciitis to the Veteran's military service, but did not provide any rationale as to the basis for the statement.  An October 2002 private treatment record included a diagnosis of a bilateral hallux abductovalgus deformity secondary to degenerative joint disease.  The Veteran claimed the problem was due to his military service and reported in-service trauma to the fifth metatarsophalangeal joints.  The Veteran thereafter underwent surgery to correct the current problem. 

The Board considered the submission of the above-referenced podiatrist's letter in January 2003 to be a claim for entitlement to service connection for status post bilateral bunionoplasty.  The Veteran was afforded a VA examination in May 2003.  The examiner noted the Veteran's claim that his bilateral bunion problems were caused by his service-connected pes planus.  The examiner discussed the Veteran's 1981 and 2002 surgeries.  The examiner noted the January 2002 opinion letter.  Following examination and review of the claims file, the examiner diagnosed bilateral flat feet, but concluded that it was not likely that the Veteran's flat feet caused his bunions.  The examiner did not provide a rationale for his conclusion.  The lack of rationale renders the opinion rendered inadequate.  

During a March 2005 RO hearing, the Veteran stated that his bunions began from wearing boots in service.  The Veteran claimed that his private podiatrist had linked his current bunions to his military service, as discussed in the January 2002 letter.  The Veteran also asserted that he sought treatment in service for his bunions and other foot problems.  After service, the Veteran indicated that he first sought treatment for bunions in 1974.  

In April 2005, the Veteran brought a claim for entitlement to service connection for his bilateral ankles.

A November 2005 VA treatment record indicated degenerative joint disease of the bilateral first metatarsophalangeal joints and pes planus.

In March 2006, the Veteran underwent a left radical bunionectomy with osteotomy and removal of arthritic fragments of the first metatarsophalangeal joint.  The operative report indicates that the Veteran suffered from severe deformities of the feet as a result of his military service, specifically to include hallux abductovalgus deformities.  The examiner did not provide any rationale for the stated opinion, as such it is afforded very little probative weight.  See Nieves-Rodgriquez v. Peake, 22 Vet. App. 295, 304 (explaining that most of the probative value of medical opinion comes from its reasoning and an opinion that contains only data an conclusions is not entitled to any weight).  

The Veteran had another RO hearing in June 2006.  At that time, he withdrew his claim for entitlement to service connection for residuals of frostbite of the lower extremities, indicating that he did not have sufficient evidence to support the claim.  As to his bilateral ankle claim, the Veteran stated that he had injured both ankles as a child and had experienced ongoing problems thereafter that were further aggravated by his military service.  The Veteran acknowledged that he did not receive treatment for his ankles in service.  He stated that his bunion condition had resolved with treatment and surgery.  

The Veteran was afforded a VA examination for his service-connected pes planus in February 2007.  The examiner indicated that the Veteran had bilateral foot pain due to previous surgery and severe degenerative joint disease of the first metatarsal phalangeal joint of each great toe.  In addition, the symptoms were made worse due to the Veteran's morbid obesity, as his feet were supporting approximately an extra 130 pounds each step.

The Veteran was afforded a VA examination for his bilateral ankles in October 2009.  The examiner noted review of the claims file.  The Veteran reported bilateral ankle pain without swelling that he attributed to his flat feet.  The examiner diagnosed bilateral ankle arthralgia.  As to etiology, the examiner concluded that his ankle conditions were not secondary to his feet and did not occur in service and were not aggravated by service.  As to rationale, the examiner noted the absence of treatment for ankle problems in service and that there was nothing in the orthopedic literature to suggest that a hallux valgus deformity or flat foot would result in any type of ankle condition.

The Veteran was afforded yet another VA examination in May 2010.  The examiner noted review of the claims file.  At that time, the Veteran stated that he had experienced bilateral ankle pain since childhood and had suffered a fractured left ankle in 1957.  The Veteran reported that the ankle was casted at that time, but he continued to have ankle problems after removal of the cast.  He reported that he had increased ankle problems in service and stated that he was seen for those problems during basic training.  He also reported that after service, he continued to experience ankle pain.  As to his feet, the Veteran reported bilateral foot pain in service that began during basic training.  He sought treatment for the problem and was diagnosed with flat feet.  

X-rays from October 2009 were reviewed by the examiner.  X-rays of the left ankle showed no acute or chronic fractures and normal joint spaces, but did show minimal posterior calcaneal bone spur.  X-rays of the right ankle showed that the distal tibial shaft showed a well marginated sclerotic bony density, but was otherwise normal.  The examiner's assessment, following physical examination, was bilateral ankle chondromalacia, bilateral bunions status post bunionectomies, and bilateral pes planus.  

As to etiology, the examiner noted the absence of any objective evidence of active duty treatment for the Veteran's ankles.  As such, the examiner concluded that the Veteran's current bilateral ankle condition was not related to or caused by military service.  As to aggravation, the examiner indicated that there was no indication of aggravation of the ankles while in service.  As to the Veteran's toes, there was no evidence of treatment for hallux valgus deformities in service and, as such, the examiner concluded that the hallux valgus status post surgery was not due to or related to military service.  As to the Veteran's secondary claims, the examiner stated that there was nothing in the current orthopedic literature indicating that flat foot or hallux valgus conditions would cause or aggravate an ankle condition.  In addition, there was nothing in the orthopedic literature demonstrating that a flat foot deformity would cause a hallux valgus deformity.  As such, there was no indication that the hallux valgus deformity was aggravated by the pes planus deformity.  

It is clear from the record that the Veteran has current bilateral ankle and bilateral toe disabilities.  As noted above, the Veteran contends that these disabilities were proximately caused or aggravated by service or were otherwise caused or aggravated by his service-connected pes planus.  The Board has considered, therefore, whether the Veteran's current bilateral ankle and bilateral toe disabilities are proximately due to or the result of his service-connected pes planus.  Based on the evidence of record, the Board concludes they are not.

The Board finds the opinions expressed in the May 2010 VA examiner's report to be of significant probative value.  The report was based on an interview of the Veteran, his reported medical history, contemporaneous x-rays, and physical examination.  Further, a complete and thorough rationale is provided for the opinions rendered.  The examiner's overall conclusions are fully explained and consistent with the evidence of record.  Although the rationale is not lengthy, it need not be given the evidence and the reported stated of orthopedic literature.  The Board specifically finds that the examiner's opinions contemplated and rejected both that the Veteran's current bilateral ankle and toe disabilities were caused by his pes planus or had been permanently aggravated by the same.  

Furthermore, the Board has considered the Veteran's contentions that his current bilateral ankle and toe disabilities were caused by his service-connected pes planus.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of bilateral ankle and toe pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

There is no evidence of record that the Veteran has any medical expertise.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

Here, the question of whether his ankle or toe disabilities are due to his service connected pes planus are complex questions and answering those questions is not possible from mere observation with the five senses.  As such, the Board ascribes far more weight to the conclusions of the May 2010 medical professional who concluded that the Veteran's current bilateral ankle and toe disabilities were not caused or aggravated by his pes planus.  

The Board has considered the Veteran's statements that his private podiatrist told him that his pes planus disability caused his bilateral ankle and/or toe disabilities.  While the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, Jandreau, 492 F.3d at 1377, the Board affords this statement very little probative weight, as there is no indication as to the rationale for the podiatrist's conclusion, the basis or bases for the conclusion reached, or the evidence considered in reaching that conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that factors affecting the probative value of a medical opinion are whether the opinion is based on sufficient facts or data, is the product of reliable principles reliably applied to the facts, and the reasoning employed by the expert).  To the extent that the January 2002 podiatrist's letter or other opinion of record attempted to link the Veteran's bilateral ankle and or toe disabilities to his service-connected pes planus, the Board finds these opinions substantially outweighed by the May 2010 VA examiner's opinion as the podiatrist provided no rationale as to the basis for his opinion.  As such, the Board finds the opinions to be of very limited probative value.  See id.

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current bilateral ankle and toe disabilities and his service-connected pes planus.  The Board places more weight on the opinion of the competent VA examiner who provided the May 2010 opinions, based on review of the medical records and claims file, interview of the Veteran, and physical examination, than on the private podiatrist's opinions that provide no rationale and the Veteran's lay assertions that his current bilateral ankle and toe disabilities are related to his pes planus.  As such, no finding of service connection is warranted for any of the claims on a secondary basis.

As noted above, the Veteran also asserts that his current bilateral ankle and toe disabilities should be service connected on the basis that they were caused or aggravated directly by some incident of military service.  

The Board notes that there exists potentially conflicting evidence as to whether the Veteran's current bilateral ankle and toe disabilities were caused or aggravated directly by some incident of military service.  

The Board finds the opinions expressed in the May 2010 VA examiner's report of significant probative value.  The report was based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and thorough rationale was provided for the opinions rendered.  With respect to the examiner's notation that there was no indication of aggravation of the ankles while on active duty, the Board acknowledges that the Veteran has stated that his ankle pain worsened during service.  While the examiner's opinion did not specifically note these contentions, his opinion clearly contemplated these claims as they were reported to the examiner during the examination and specifically listed in the report.  In short, the examiner's explanation as to "aggravation" is also evidence against a finding that the Veteran had any injury or disease of his ankles or toes during service.  The examiner's conclusions are fully explained and consistent with the evidence of record.  

The Board has considered the March 2006 operation report, discussed above, and its conclusion that the Veteran's bilateral bunion disabilities were due to his service in the military.  The Board finds the opinions expressed problematic as they appear to have been based primarily or exclusively on the Veteran's representations as to the onset of his bunion problems during service.  As will be discussed in greater detail below, however, the Board finds the Veteran's representations of the onset of bunion and other toe problems in service not credible in light of the contemporaneous medical evidence and his own representations.  Moreover, the podiatrist provided no rationale for the opinion expressed.  Based on the above, the Board finds that the opinion expressed in the March 2006 operation report and otherwise is of limited probative value and substantially outweighed by the detailed conclusions of the May 2010 VA examiner's opinions that considered and discussed all the medical evidence, including the Veteran's service treatment records and contemporaneous statements.

The Board has considered the Veteran's reports that he experienced bilateral ankle problems prior to service and that the problems were aggravated by service, as well as his contention that toe pain began in service and has continued to the present.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to the circumstances of his in-service injuries are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  

In the course of his claim for compensation benefits for disability of both ankles he reported during the 2006 DRO hearing that he had injured both ankles as a child and his military service aggravated both ankles.  The Board finds the Veteran's statements to be not credible.  If he had injured both ankles as a child it does not follow that he would report only a fracture of one ankle when he entered service.  As already noted there can be no aggravation of a right ankle injury because the Veteran had no right ankle injury at entrance into service.  The Veteran's report is not credible as to ever having any injury of his left ankle prior to service.  To restate, compensation for aggravation of injury of either ankle during service is not warranted because the Veteran had no preexisting injury or disease of either ankle when he entered active service.  

Therefore, the Board considers his contention of symptoms involving is ankles or toes during service as a contention that he had injury or disease of his ankles or toes during service.  As discussed, the service treatment records do not include treatment, complaints, or diagnosis of an ankle or toe disability in service.  The Veteran has made contradictory statements regarding whether he sought treatment in service for ankle or toe problems.  As to his current contention that he sought treatment for ankle and toe problems and, as a result, was diagnosed with pes planus, the service treatment records indicate that in January 1966 the Veteran sought treatment for fallen arches that hurt.  The Veteran was prescribed hot soaks, arch supports, and referred for an appointment with podiatry.  At his subsequent February 1966 podiatry appointment, the Veteran had symptomatic pes planus and complained about a scar on the calf of his left leg.  The record did not include reports of ankle or toe problems.  The treatment provider recommended arch supports, exercises, foot care, and he was referred to orthopedics for evaluation of his leg problem.  The February 1966 orthopedic clinic record noted numbness in the sural nerve distribution of the left calf.  Again, he did not report ankle or toe problems.  At his follow-up appointment with podiatry later in February 1966, the Veteran reported that his right foot was getting progressively better and no change in his left foot.  Again, the Veteran failed to report ankle or toe problems.  As noted, both at induction and separation the Veteran denied foot or other lower extremity problems that could be associated with ankle or toe problems.  Indeed, at the time of separation the Veteran reported that his overall health was "Excellent."  Contemporaneous examinations on both occasions revealed normal feet and lower extremities.  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced ankle and toe problems in service, with ongoing problems thereafter.  Rather, the Veteran specifically reported that his health was excellent prior to separation from service and explicitly denied foot problems, joint deformity, or any other injury or illness not previously noted on the Report of Medical History.  In addition, the Board finds it highly significant that during his complaints of and treatment for foot problems that he complained about a painful scar on the left calf, but not about his purported ankle or toe problems.  The problems with his feet were specifically attributed only to his pes planus and there was no lay or medical evidence during service to indicate any ankle or toe problems.  Indeed, there was significant evidence to the contrary.  The Board finds it reasonable to conclude that had the Veteran been experiencing ongoing ankle and toe problems in service that he would have reported these problems at the same time that he sought treatment for pes planus and problems with a scar on his left calf.  While the Board acknowledges the Veteran's current report that he had ankle and toes symptoms during service, the Board does not find this report persuasive or credible, given his contemporaneous denial of such problems and his treatment for pes planus and a left calf scar but not closely associated ankle or toe problems.  

To the extent that the Veteran contends that he has had continuity of symptomatology since service, as the Board finds that he had no ankle or toe symptoms during service or for several years after service, there can be no nexus established based on continuity of symptomatology.  

In conclusion, the May 2010 VA examiner clearly reviewed the Veteran's medical history, interviewed the Veteran, and offered a detailed rationale for his opinion.  The Board finds this opinion substantially outweighs the private podiatrist's opinions of record.  The Veteran's representations of bilateral ankle and toe problems in service and both problems continuing thereafter are refuted by the record and deemed less than credible.  Thus, the Board finds the May 2010 VA opinion to be the most persuasive of record.  As such, service connection cannot be granted for the claimed disability on a direct basis. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for degenerative condition of the bilateral toes to include degenerative joint disease and residuals of bilateral bunionectomy / bunionoplasty is denied.


____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


